

116 HR 8042 IH: Helping America’s Farmers Act
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8042IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Mrs. Hayes (for herself and Mr. Delgado) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for agricultural economic injury disaster loans, and for other purposes.1.Short titleThis Act may be cited as the Helping America’s Farmers Act. 2.Agricultural economic injury disaster loan(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a producer—(i)of horticulture, nursery crops, floriculture, non-specialty crops, wool, livestock, dairy, aquaculture, or specialty crops; or(ii)engaged in the production of food and fiber; or(B)a farmer or rancher.(2)Large eligible entityThe term large eligible entity means an eligible entity with an adjusted gross income of greater than $500,000.(3)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Administrator of the Farm Service Agency. (4)Small eligible entityThe term small eligible entity means an eligible entity with an adjusted gross income of less than or equal to $500,000.(b)Agricultural economic injury disaster loan program(1)In generalThe Secretary shall carry out a program to make loans under this subsection to small eligible entities for the purposes described in paragraph (3). (2)Terms of loans(A)Amount of loanIn carrying out this subsection, the Secretary shall make loans to small eligible entities in an amount less than or equal to $2,000,000.(B)Interest rateA loan under subparagraph (A) shall have an interest rate equal to zero percent.(C)RepaymentThe Secretary shall establish the repayment terms with respect to each loan to a small eligible entity under this subsection, except that such repayment may not—(i)begin before the date that is 1 year after the date on which such loan is made to such small eligible entity; and(ii)be for a period of less than 10 years or a period of greater than 15 years; and(D)Waiver of certain requirementsWith respect to a loan made under this subsection in response to an economic disaster, the Secretary shall waive—(i)any rules related the personal guarantee on advances and loans of not more than $200,000 for all applicants;(ii)any requirement that the small eligible entity exhaust other loan options before applying for a loan under this subsection; and(iii)any requirement that an applicant needs to be in business for the 1-year period before the disaster, except that no waiver may be made for a business that was not in operation on January 31, 2020.(E)PriorityIn making loans under this subsection the Secretary shall give priority to—(i)small eligible entities located in States most impacted by an economic disaster, as determined by the Secretary;(ii)minority, veteran, and women farmers and ranchers; and(iii)such other small eligible entities as the Secretary determines appropriate.(3)Use of fundsA small eligible entity that receives a loan under this subsection shall use the loan funds to—(A)provide paid sick leave to employees unable to work due to the direct effect of an economic disaster; (B)maintain payroll to retain employees during business disruptions or substantial slowdowns;(C)meet increased costs to obtain materials unavailable from the applicant's original source due to interrupted supply chains; (D)make rent or mortgage payments;(E)purchase personal protective equipment; and(F)repay obligations that cannot be met due to revenue losses. (4)ForgivenessA small eligible entity shall be eligible for forgiveness of indebtedness on a loan under this subsection in an amount determined by the Secretary based on the losses of the small eligible entity—(A)due to commodity price decreases during an economic disaster; or(B)revenue loss due to an economic disaster, including from—(i)canceled purchasing contracts or agreements with schools, institutions, food hubs, and restaurants; (ii)loss of recurring deliveries of farm products to schools, institutions, food hubs, and restaurants; or(iii)any other unexpected source during such economic disaster.(c)Loan guaranteesThe Secretary may guarantee a loan made by lenders approved by the Farm Service Agency to large eligible entities if—(1)such loan—(A)is for the purposes described in subsection (b)(3);(B)is in an amount greater than $2,000,000;(C)has an interest rate equal to or less than 1 percent; and(D)has a repayment term that—(i)begins after the date that is 1 year after the date on which such loan is made an eligible entity; and(ii)is for a period of not less than 15 years and not greater than 20 years; and(2)the lender making such loan offers forgiveness of indebtedness on such loan under such terms as the Secretary determines are commensurate with the loan forgiveness under subsection (b)(4). (d)Approval and Ability To Repay for Small Dollar LoansWith respect to a loan made under subsection (b) in response to an economic disaster, the Secretary may—(1)approve an applicant based solely on the credit score of the applicant and shall not require an applicant to submit a tax return or a tax return transcript for such approval; or (2)use alternative appropriate methods to determine an applicant's ability to repay. (e)Emergency grant(1)In generalAn eligible entity that applies for a loan under subsection (b) or a loan guarantee under subsection (c) in response to an economic disaster may request that the Secretary provide an advance that is, subject to paragraph (3), in the amount requested by such applicant to such applicant within 3 days after the Secretary receives an application from such applicant.(2)VerificationBefore disbursing amounts under this subsection, the Secretary shall verify that the applicant is an eligible entity by accepting a self-certification from the applicant under penalty of perjury pursuant to section 1746 of title 28 United States Code. (3)AmountThe amount of an advance provided under this subsection shall be not less than $20,000.(4)Use of fundsAn advance provided under this subsection may be used to address any allowable purpose for a loan made under subsection (b) or a loan guarantee made under subsection (c).(5)RepaymentAn applicant shall not be required to repay any amounts of an advance provided under this subsection, even if subsequently denied a loan under subsection (b) or a loan guarantee under subsection (c).(f)Other benefitsReceipt of a grant, loan, or loan guarantee under this section shall not be construed as to prohibit receipt of any Federal grant, loan, or other aid.(g)TaxabilityFor purposes of the Internal Revenue Code of 1986—(1)any amount which would be includible in gross income of the eligible entity by reason of forgiveness described in this paragraph shall be excluded from gross income; and(2)any amount received under this section shall be excluded from gross income. (h)FundingThere is hereby appropriated, out of any amounts in the Treasury not otherwise appropriated—(1)$6,000,000,000, to remain available until September 30, 2021, to make loans to small eligible entities under this section;(2)$6,000,000,000, to remain available until September 30, 2021, to make loan guarantees to large eligible entities under this section;(3)$4,000,000,000, to remain available until September 30, 2021, to make grants under subsection (e) to small eligible entities; and(4)$4,000,000,000, to remain available until September 30, 2021, to make grants under subsection (e) to large eligible entities. 3.Training for loan servicersThere is hereby appropriated, out of any amounts in the Treasury not otherwise appropriated, $300,000,000, to the Secretary of Agriculture to carry out a training program to provide Farm Service Agency staff with appropriate training relating to economic injury loan processing and servicing under section 2. 